MERRIMAN S. SMITH, JUDGE.
Janet Lee McGrady, the daughter of claimant Sim Mc-Grady, a rural mail carrier, was carrying the mail from Lester, Raleigh county, West Virginia, on October 3, 1946, when crossing a wooden bridge about one mile from Lester, on Maple Meadow secondary road in IIoo-Hoo hollow, the horse broke through the wooden boards, straining and bruising the stifle joint on its right hind leg. Sim Mc-Grady, the owner of the horse, by way of a compromise *87agreement made claim for $38.00, which covered a substitute horse used fourteen days, at $2.00 per day, and veterinarian services of $10.00.
Payment of this claim was concurred in by the head of the state road commission and approved by the attorney general.
The statute, Michie’s code section 1474(15), official code, chapter 17, article 4, section 33, provides for the inspection and safe maintenance of the bridges in the road system of the state.
The record in this claim states that the bridge upon which this accident occurred was in very bad condition. Therefore, the majority of this court recommends an award for the sum of thirty-eight dollars ($38.00) in behalf of the claimant Sim McGrady.